Citation Nr: 0722380	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for liver disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
chronic hepatitis with steatosis.   

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The claim was remanded in July 2006 for further development.  
In a supplemental statement of the case issued in March 2007 
the RO denied entitlement to service connection for a liver 
disease.  The claim has been returned to the Board for 
appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's liver 
disease diagnosed as non-alcoholic steatohepatitis (NASH) by 
biopsy and fatty liver, either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that it is secondary to a service-connected disability, or 
that cirrhosis of the liver was diagnosed within one year 
after his separation from service.


CONCLUSION OF LAW

Liver disease was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, April 
2005, and August 2006; rating decisions in May 2002 and 
November 2003; a statement of the case in December 2003; and 
a supplemental statement of the case in April 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in March 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In July 2005, the veteran wrote that he had no 
additional evidence to submit and requested that his case be 
forwarded to the Board for a decision.  VA has also obtained 
a medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a specified disease, such as cirrhosis 
of the liver, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
to include a pre-existing chronic disease, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The veteran seeks entitlement to service connection for a 
liver disease as secondary to service-connected disabilities.  
The veteran contends that his current liver disease diagnosed 
as NASH and fatty liver was caused by medications prescribed 
for his service-connected bilateral knee disorder and 
Reiter's syndrome.  

Service medical records show that the veteran injured his 
knees in service.  He was treated with pain medication in 
service and post service to include non-steroid anti-
inflammatory medication.  In a decision issued in August 
1997, the Board granted entitlement to service connection for 
bilateral knee disorders.  Based on the report of an April 
2000 VA medical examination which confirmed a diagnosis of 
Reiter's syndrome and a medical opinion, in a May 2000 rating 
decision the RO granted entitlement to service connection for 
Reiter's syndrome for which the veteran is also prescribed 
medication.

Service medical records are negative for complaints, 
findings, or diagnosis of liver disease.  

VA outpatient treatment records show that in October 1997 the 
veteran was advised to reduce his use of alcohol.  An April 
1998 blood test was negative for hepatitis.

In July 1999, when seen for follow-up of right knee pain, in 
reviewing the veteran's chart and information, the examiner 
noted that the veteran had a history of mildly elevated liver 
function tests and mentioned that the veteran had elevated 
liver function tests in March 1999 when he was on the chronic 
pain team ward.  The hepatitis testing ordered the previous 
summer had been negative for hepatitis B and for hepatitis C.  
The veteran denied heavy alcohol intake and was a non-drinker 
at that time and liver function tests were not consistent 
with alcohol usage.  Clinical findings were recorded.  The 
pertinent assessment was elevated liver function tests, 
etiology unknown.  

VA outpatient treatment records show that the veteran was 
seen for follow-up of elevated liver function tests.  In 
October 1999 the pertinent assessment was elevated liver 
function tests with a diffuse hepatocellular process per 
ultrasound.  After a liver biopsy in January 2000, he was 
diagnosed with steatohepatitis.  Dietary consultations were 
provided as it was thought this was due to fat infiltration 
of the liver and steatosis.  In September 2000, he was 
advised to continue with dietary measures and to avoid other 
medications that might be harmful to the liver.  

The veteran was also being followed in a VA rheumatology 
clinic for reactive arthritis.  He was to avoid medications 
that might be harmful to the liver.  Outpatient treatment 
notes in November 2000 indicate that a certain medication was 
to be used very cautiously (if at all) in patients with liver 
problems.  This medication was prescribed for the veteran's 
reactive arthritis but was to be used very cautiously 
secondary to the veteran's abnormal liver function tests.  He 
was tried on different medications and at times was off all 
other medications except for occasionally using Tylenol.  

In March 2001, an ambulatory care note indicated that trials 
of medications for possible reactive arthritis had resulted 
in an increased elevation of liver function tests.  The 
assessment was steatohepatitis to be controlled by dietary 
measures.  In April 2001, it was noted that the increased 
liver function tests were limiting therapy.  In October 2001, 
when seen at a rheumatology clinic it was noted that he had 
been previously treated with medications which did not help 
that much.  He had elevated liver function tests and then the 
medications were discontinued.  The elevated liver functions 
tests were as baseline.  It appeared that the veteran had 
some previous liver disease, but was unsure of the diagnosis.  
The diagnoses included elevated liver function tests 
(baseline) and an abnormal liver biopsy.  New medications 
were prescribed for his reactive arthritis.  

In February 2003, he was seen in a rheumatology clinic for 
follow up of treatment with sulfasalazine.  The attending 
physician noted that the veteran had abnormal liver function 
tests which were unexplained but a review of his chart did 
not seem to reveal any temporal relationship to his 
sulfasalazine therapy.  

The veteran also was seen for follow-up medical appointments 
for evaluation and etiology of his elevated liver function 
tests.  Evidence of record shows that for steatosis of the 
liver the veteran was to continue diet and weight loss 
measures and for a period of time he used lipid-lowering 
medications to help with the steatosis of the liver.  In 
February 2002, the gastroenterology follow-up clinic note had 
an impression of elevated liver enzymes-NASH by liver biopsy 
(obesity).  Examination findings were that the veteran was 
obese and had no other signs of chronic liver damage. 

At a VA examination in March 2002, the examiner noted that 
according to computer records, a liver biopsy done in January 
2000 showed chronic hepatitis with steatosis.  Skin 
examination revealed no evidence of chronic liver disease.  
The impression was that the veteran had chronic hepatitis 
with steatosis (by biopsy), etiology unknown.  The examiner 
opined that the veteran's pain medications were not the cause 
of his liver disease.  

After further testing, in February 2002, when seen in a 
gastroenterology clinic the impression was elevated liver 
enzymes, with NASH by liver biopsy (obesity).  In August 
2002, his elevated liver function tests were thought likely 
secondary to hepatic steatosis.  An April 2003 rheumatology 
clinic record reflects that the veteran had abnormal liver 
function tests due to NASH by biopsy (obesity).  

At a VA examination in August 2004, it was noted that the 
veteran had fatty liver; he was obese but had been a mild 
ETOH abuser in the past.  An October 2004 sonogram of the 
liver revealed fatty infiltration of the liver.  His liver 
was normal in size.  

In January 2005, the pertinent diagnosis was history of 
elevated liver function tests which was likely 
steatohepatitis and treated by diet and exercise.  

A VA examination report in December 2005 for bones and hiatal 
hernia indicates a history of mild hepatic steatosis and mild 
fibrotic ridging on liver biopsy with elevated liver enzymes 
until about April 2004.  Since that time his liver enzymes 
had come down to normal.  The history also indicated that the 
veteran was hepatitis B and C negative and it was felt that 
liver disease was related to his Reiter syndrome.  Clinical 
laboratory findings showed liver functions tests were normal.   

The veteran testified at a personal hearing in May 2006 as to 
the symptoms of his claimed liver disease.  He felt that the 
medications prescribed for his joint pains and Reiter's 
syndrome were the cause of his liver problems.  He reported 
that his doctors were careful when prescribing a medication 
because of his liver problems and checked blood work before 
and after when a new medication was prescribed.  He stated 
that his liver problems had gotten a little better.

At a VA examination in September 2006, the examiner found no 
symptoms of chronic liver disease and no signs of cirrhosis.  
It was noted that the veteran had used medication associated 
with liver toxicity.  He had elevated liver enzymes as per 
laboratory panels dating back to 1998.  After review of the 
claims folder and examination of the veteran, the VA examiner 
opined that the veteran's fatty liver was less likely than 
not (less than 50/50 probability) caused by or related to 
medications the veteran took or was taking for his service-
connected conditions.  He had a long history of obesity and 
metabolic syndrome.  He had been on nonsteroidal anti-
inflammatory drugs for many years and if his elevated liver 
enzymes were caused by liver toxic drugs, the biopsy would 
have shown more in the way of hepatocellular destruction.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a liver 
disease secondary to medications for service-connected 
disabilities is not warranted.

The veteran does not contend nor does the evidence show that 
he had onset of liver disease in service or that he had 
cirrhosis of the liver within a presumptive period.  
Accordingly, service connection on a direct or presumptive 
basis is not warranted. 

The evidence of record shows that the veteran had elevated 
liver function tests which were diagnosed on biopsy as NASH 
due to obesity.  At a VA examination in March 2002, with a 
diagnosis of chronic hepatitis with steatosis, the examiner 
opined that the veteran's pain medications were not the cause 
of his disease.  Also at an outpatient visit in February 
2003, the attending physician noted that a review of the 
veteran's chart did not seem to reveal any temporal 
relationship to his sulfasalazine therapy.  Several 
outpatient treatment entries, to include in August 2002 and 
in April 2003, reflect that the veteran's elevated liver 
function tests were secondary to hepatic steatosis.

Although there was some indication that the liver function 
tests became elevated due to trials of medication, the record 
indicates that the baseline of liver function tests was 
elevated, and the effects of medication were carefully 
watched because of the elevated liver function tests and 
discontinued at times.  Medications were to be used carefully 
which was a general precaution when liver enzymes were 
elevated.  Further, a VA examiner in December 2005 observed 
that the veteran's liver enzymes after April 2004 had come 
down to normal.  This evidence is not competent medical 
evidence to provide a link between the veteran's liver 
disease and medications prescribed for service-connected 
disabilities. 

Although the report of a December 2005 VA examination 
indicates in the medical history portion it was felt that 
liver disease was related to the veteran's Reiter syndrome, 
this history was recited based on the veteran's subjective 
history or upon review of the VA records which do not 
otherwise indicate such a connection.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The examiner indicated that he 
had not reviewed the claims file but had reviewed the VA 
record.  In any case, the probative value of this statement 
is greatly reduced by the fact that it was not the opinion of 
the December 2005 VA examiner, who provided no diagnosis or 
opinion.  Accordingly, the Board finds that this statement is 
not competent medical evidence of a nexus between the 
veteran's current liver disease and a service-connected 
disability.

Of greater probative value is the opinion of a VA medical 
examiner in September 2006, who, after review of the 
veteran's claims file and an examination, opined that the 
veteran's liver disease was less likely than not caused by or 
related to medications the veteran took or was taking for his 
service-connected conditions.  

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's statements, no matter how 
sincerely made, are not competent medical evidence as to a 
causal relationship between any current liver disease and his 
service-connected disabilities.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for liver disease.  There 
is no competent medical evidence that the appellant's current 
liver disease is linked to service or to a service-connected 
disability.  There is no competent medical evidence to show a 
cause of or aggravation of any liver disease from the 
medication prescribed for service-connected disabilities.  
Accordingly, there is no basis to grant service connection 
for a liver disorder as secondary to medications used to 
treat the veteran's service-connected disabilities.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
liver disease as secondary to medications for service-
connected disabilities must be denied.




ORDER

Entitlement to service connection for liver disease is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


